DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims priority to RUSSIAN FEDERATION 2018104548 filed 02/06/2018.  This application has published as US20190240218A1.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2020 has been entered.
 
Allowable Subject Matter/Reasons for Allowance
Claims 1-2 are allowed.  The rejection of claims 1-2 under 35 U.S.C. 103 as being unpatentable over US Patent 9463174 (the ‘174 patent) published October 11, 2016,Suarez-Pinzon et al. (Cell Transplantation, Vol. 20, pp. 1343–1349, 2011 (Year: 2011)) and EP 2 201 952, published June 30 2010, is withdrawn for the following reasons.  The Attorney response dated 11/9/2020 (pages 3-4 of the Attorney response), argues neither Wang et al., nor Phillips teach combining either DPP-4 inhibitor or GABA with a PPI.

Based on the arguments regarding Suarez-Pinzon, Applicant has established that there is no suggestion or motivation to modify the cited prior art to establish the prima facie case; to rebut the prima facie case and/or demonstrate there was no reasonable expectation of success.
The Attorney response argues the cited prior art, Suarez-Pinzon et al. teach the combination therapy of DPP-4 inhibitor with a PPI in mice. Subsequent results (recited in the application as originally filed) published by a group including Suarez-Pinzon, show no effect of such combination therapy on human patients (herein referred to the Griffin reference and the REPAIR-TID study).1
Based on the teachings of Griffin et al. and the REPAIR-TID clinical study, the Attorney response points out the study’s limitations with regard to the combination treatment in human subjects with a PPI and DPP4 inhibitor. Griffin teaches against combination therapy of a DPP-4 inhibitor with a PPI in humans as claimed, based on the finding that the combination had no effect in human patients.
 recited in the study would cure the failure of such combination.
The Attorney response argues Griffin teaches one example of failure of the combination of elements in humans recited in claim 1; and contains nothing teaching or suggesting a possible success of such combination in humans. The Attorney response argues even when teaching away is limited to one example of a combination resulting in failure, in absence of other teachings (and the pending office action provides no such teaching for humans), there may be no reasonable expectation that there might be another, successful example of such combination.
Accordingly, based on the finding of Griffin and the REPAIR-TID study, the prior art teaches away from the invention claimed in Claims 1-2, and there was no reasonable expectation of success and there is a long felt need to do treat the claimed disease. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.                                                                                                     	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Griffin et al., Combination therapy with sitagliptin and lansoprazole in patients with recent-onset type 1 diabetes (REPAIR-T1D): 12-month results of a multicenter, randomized, placebo-controlled, phase 2 trial, Lancet Diabetes Endocrinol 2014